Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 claims among other things “A bicycle light, comprising: ……………………………. a controller coupled to the power socket and the light and configured to: …………………. detect electrical power from the power socket, and switch the light from the locked state to the unlocked state when the electrical power is detected.” which is not taught or fairly suggested by the prior art of record.  
Claims 2-7 depend on independent claim 1.
Independent claim 8 claims among other things “A method to unlock a bicycle light, comprising: …………………………… detecting, by the controller, electrical power from a power socket; and switching, by the controller, the light from the locked state to the unlocked state when the electrical power is detected.” which is not taught or fairly suggested by the prior art of record.  
Claims 9-14 depend on independent claim 8.
Independent claim 15 claims among other things “A bicycle light, comprising: ………………………….. a microcontroller coupled to the power socket, the power storage device and the light and configured to: detect electrical power from the power socket, and switch the light from the locked state to the unlocked state when the electrical power is detected.” which is not taught or fairly suggested by the prior art of record.  
Claims 16-20 depend on independent claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen ‘402 and Popper et al ‘886 disclose bicycle lights with lock/unlock control features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M SEMBER whose telephone number is (571)272-2381.  The examiner can normally be reached flexing generally from 7 a.m. to 5.00 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS M SEMBER/Primary Examiner, Art Unit 2875